Citation Nr: 0842793	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran had active service from August 1968 to January 1978.  
He died on September [redacted], 2002, while several service 
connection claims were pending.  The appellant filed a claim 
for service connection for PTSD for accrued benefits purposes 
based on a claim pending on the date of the veteran's death. 

This appeal arises from a July 2004 RO rating decision which, 
inter alia, denied service connection for PTSD for accrued 
benefits purposes.  In May 2007, the Board of Veterans' 
Appeals (Board) issued a decision denying the PTSD issue 
based on lack of evidence of combat or verifiable detail of a 
claimed stressor.  

In an August 2007 statement, the appellant filed a motion for 
reconsideration of the Board's decision.  Accompanying the 
motion, additional VA treatment records were submitted which 
were not in the Board's possession at the time it issued the 
May 25, 2007 decision.  As explained in greater detail below, 
since the Board has decided on its own motion to vacate its 
May 25, 2007 decision based on receipt of these additional 
pertinent VA treatment records, the earlier motion for 
reconsideration filed by the appellant is considered moot. 

Following the ORDER TO VACATE portion of the decision, the 
Board will remand the claim for service connection for PTSD 
for accrued benefits purposes to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


ORDER TO VACATE

The Board may vacate its decision at any time upon request of 
the appellant or his or her representative, or on the Board's 
own motion, when an appellant has been denied due process of 
law or when benefits were allowed based on false or 
fraudulent evidence.  38 U.S.C.A. § 7103(c) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.904 (2008).

In August 2007, the appellant filed a motion for 
reconsideration of the Board's decision.  Accompanying the 
motion, VA treatment records were submitted, which revealed 
additional PTSD stressor details.  These newly submitted VA 
records associated with the claims files in August 2007 were 
not considered by the Board in its May 2007 decision.  
However, because these PTSD treatment reports were in VA's 
possession, they are constructively of record at the time of 
the May 2007 decision.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Because the Board, on its own motion per 
38 U.S.C.A. § 7103 (c), vacates its May 2007 decision based 
on receipt of these pertinent VA treatment records, 
appellant's motion for reconsideration is moot and will not 
be considered.

In June 2008, the Board received VA records that revealed 
additional PTSD stressor details.  This evidence was 
constructively of record at the time of the May 2007 Board 
decision.  Bell, supra.  Therefore, the appellant was denied 
due process of law.  See 38 U.S.C.A. § 7104 (a) ("Decisions 
of the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and 
material of record in the proceeding and upon applicable 
provisions of law and regulation.").  Accordingly, the May 
2007 Board decision denying service connection for PTSD for 
accrued benefits purposes is vacated.



REMAND

The Board has received additional pertinent evidence.  The 
appellant has not waived her right to initial RO review of 
this evidence.  The RO has not had the opportunity to review 
the pertinent evidence.  Thus, a remand will be necessary for 
this procedural safeguard.  See 38 C.F.R. § 19.31(c); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Upon review of the additional medical 
evidence, especially an August 14, 2002, 
VA PTSD Trauma Group 16477-War Zone 
Trauma Group Summary, if it remains 
unlikely that the veteran's PTSD was due 
to combat, then the AOJ must determine 
whether there is credible supporting 
evidence that the claimed non-combat 
stressor occurred, including development 
through the U.S. Army and Joint Services 
Records Research Center (JSRCC) and any 
other means indicated, if necessary.  

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


